Citation Nr: 1643556	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral toe disability. 

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 1979 and January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied entitlement to service connection for bilateral toe and ankle disabilities.

 In July 2013 the Veteran testified at a Board video-conference hearing and a copy of that transcript is of record. 

This claim was previously before the Board in August 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with VA examinations for her bilateral feet and bilateral ankles in August 2014.  

At the ankle examination, the examiner diagnosed the Veteran with bilateral tendonitis of the ankles and a left ankle fracture.  The VA examiner found that the left ankle fracture, as supported by the medical treatment records, occurred post-service.  However, in regard to the bilateral tendonitis, the VA examiner opined that he could not provide an opinion without resort to mere speculation due to "remoteness."  Additionally, the VA examiner provided an addendum opinion in January 2015 in which he further indicated that he could not provide an opinion without resort to mere speculation without any further explanation.  

The Board finds that this opinion is inadequate, as the examiner failed to provide an explanation as to why such would require resort to mere speculation and it is unclear why "remoteness" would be the cause.   Accordingly, the Veteran's claim should be returned to the October 2014 VA examiner for an addendum opinion to clarify this finding.  A full rationale for all opinions must be provided.

At the foot examination, the examiner diagnosed the Veteran with bilateral hallux valgus that was found to be the result of post-operative bunions.  The examiner opined that the Veteran's bunions were shown in the service treatment records to have been removed in an operation and that the resulting hallux valgus was related to such.  However, a review of the Veteran's service treatment records does not reveal any records of such operation.  Rather, a periodic physical examination in June 1984 noted a non-healing granuloma of the left foot secondary to a bunionectomy and cold injury.  It is not clear whether this is the procedure to which the VA examiner was referring in providing his nexus opinion or whether the VA examiner was relying on the Veteran's statements that she had a bunionectomy performed during service after attending boot camp.  As such, the Board finds that the VA examiner should provide further clarification as to the "surgery in service" so as to ascertain whether such examiner based the opinion on an accurate factual predicate.  

Additionally, the Board, in its August 2014 Remand, directed the VA examiner to resolve any discrepancy in the January 2011 outpatient treatment record indicating arthritic changes in the first metarsophalangeal joints, mild degenerative changes in the interphalangeal joints of the right foot and moderate arthritic changes in the first metatarsophalangeal joint with mild hallux valgus deformity of the left foot with any current diagnoses.  Although the VA examiner found a diagnosis of bilateral hallux valgus to be appropriate, there was no discussion of the degenerative and arthritic changes.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  Here, it appears that the VA examiner did not adequately address all of the questions posed in the August 2014 Remand.

Accordingly, the Veteran's claim should be returned to the October 2014 VA examiner for an addendum opinion to clarify the finding of a relationship of the Veteran's bilateral hallux valgus to alleged in-service bunionectomies.  Additionally, the examiner must reconcile the findings of the January 2011 outpatient treatment record, particular indicating whether the degenerative and arthritic changes noted in that record are comorbid with the diagnosis of hallux valgus or a separate disability which may or may not have a nexus to military service.  A full rationale for all opinions must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the claims file to the examiner who conducted the October 2014 VA foot examination. If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The file, to include a complete copy of the REMAND, must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral foot condition, to include bunions, was due to military service.  In particular, the examiner must clarify the basis for finding that the Veteran had a surgery in service on her feet, whether that be the indication in the treatment record or the competent and credible statement of the Veteran.

Additionally, the examiner must reconcile any diagnoses that conflict with the evidence of record showing arthritic changes in the first metarsophalangeal joints, mild degenerative changes in the interphalangeal joints of the right foot and moderate arthritic changes in the first metatarsophalangeal joint with mild hallux valgus deformity of the left foot, as diagnosed in January 2011.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Additionally, return the claims file to the examiner who conducted the October 2014 VA ankle examination. If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The file, to include a complete copy of the REMAND, must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral ankle condition, to include tendonitis, was due to military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


